Title: From George Washington to John Hall and John King, 16 October 1755
From: Washington, George
To: Hall, John,King, John



[Winchester, 16 October 1755]
To Lieutenants Hall and King.

I received yours, and am as much surprized at your delay in repairing to your Rendezvous, as being at a loss for Orders after you did arrive there.
I Order, that upon the receipt of this, you march the Recruits immediately to this place, where Clothes and Ammunition will be provided: for your provision is sent to meet you on Martin Hardens’ Road, by which you are ordered to march.
If Captain Harrison is at Fredericksburgh, he is to take Command of the Recruits, and march them up here; if not, do not wait for him; march them up without, and wait there for Orders. You are to provide Linen at Mr Dicks for Haversacks for the men, and bring it up with you, if you can, conveniently.

G:W.
Winchester October 16th 1755.    

